Exhibit 10.3
EXECUTION COPY
TERMINATION AGREEMENT
          This TERMINATION AGREEMENT (this “Agreement”), is entered into as of
July 2, 2009, by and among OXiGENE, INC., a Delaware corporation (the
“Company”), SYMPHONY ViDA HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), SYMPHONY ViDA INVESTORS LLC, a Delaware limited liability company
(“Investors”), and SYMPHONY ViDA, INC., a Delaware corporation (the “Symphony
Collaboration”).
          WHEREAS, the parties hereto entered into that that certain Additional
Funding Agreement, dated as of October 1, 2008 (the “Funding Agreement”);
          WHEREAS, simultaneously with the execution of this Agreement, the
Company has exercised the Purchase Option (as defined in that certain Amended
and Restated Purchase Option Agreement, dated as of the date hereof, by and
among the Company, Holdings and the Symphony Collaboration (the “Purchase Option
Agreement”)); and
          WHEREAS, the parties hereto wish to terminate the Funding Agreement
simultaneously with the Purchase Option Closing (as defined in the Purchase
Option Agreement).
          NOW THEREFORE, in consideration of the payment of the Purchase Price
(as defined in the Purchase Option Agreement) by the Company to Holdings and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
          1. Simultaneously with the Purchase Option Closing, the Funding
Agreement shall be terminated and all obligations of the parties thereunder will
thereafter be discharged and forever released; provided, however, that if the
Purchase Option Agreement is terminated in accordance with its terms prior to
the Purchase Option Closing, this Agreement shall terminate and become null and
void ab initio.
          2. This Agreement and any claim or controversy related hereto shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflict of laws thereof.
          3. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all, of the parties hereto. The delivery of an
executed counterpart of this Agreement by facsimile or electronic transmission
shall be deemed to be valid delivery thereof.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                  OXiGENE, INC.    
 
           
 
  By:   /s/ John A. Kollins    
 
     
 
Name: John A. Kollins    
 
      Title: Chief Executive Officer    
 
                SYMPHONY ViDA, INC.    
 
           
 
  By:   /s/ Mark Kessel    
 
     
 
Name: Mark Kessel    
 
      Title: Chairman of the Board    

[Signature Page to Termination Agreement]

 



--------------------------------------------------------------------------------



 



                  SYMPHONY ViDA HOLDINGS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Symphony GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Mark Kessel    
 
     
 
Name: Mark Kessel    
 
      Title: Managing Member    
 
                SYMPHONY ViDA INVESTORS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Symphony GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Mark Kessel    
 
     
 
Name: Mark Kessel    
 
      Title: Managing Member    

[Signature Page to Termination Agreement]

 